Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 06/22/2021 is acknowledged. Claims 1-4 and 6-15 have been amended. Thus, claims 1-15 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 9, it is suggest that the limitation recite “to enable operation of the light emitting circuit” should be changed to -- enable operation of the light emitting circuit-- to make it clearer.
In claims 1 and 2, it is suggested that the word “if” should be changed to --when--, because it has to be present.
In claims 1-2, 4, 6-8, 10, and 14-15, it is suggested that the limitation recites “external power” and “the external power” should be changed to -- an external power supply—and the external power supply-- to make it clearer and to avoid antecedence basis.
In claim 2, it is suggested that the limitation recites “wherein the safety circuit is adapted to select a time at which the test is applied which time is different from a time when another lamp in the system applies a test” should be changed to -- wherein the safety circuit is adapted to select a time when the test is applied, which is the time different from the time when another lamp in the system applies a safety test-- to make it clearer and to avoid antecedence basis.
Claim 3 recites the limitation "wherein the plurality of possible times comprises at least 10 different possible times within a test time window" in lines 1-.  There is a lack of antecedent basis for this limitation in the claim. It is suggested to fix the claim to make it clearer.
In claim 4, it is suggested that the limitation recites “the AC period” should be changed to --an AC period—to avoid antecedence basis.
Claim 5 recites the limitation " wherein the plurality of times comprises a plurality of said fixed phase angle ranges or a plurality of said instantaneous voltage ranges below 60 Volts, each within a respective one of a set of different cycles of the AC power after powering up of the safety circuit." in lines 1-4.  There is a lack of antecedent basis for this limitation in the claim. It is suggested to fix the claim to make it clearer.
Claim 5 recites the limitation "the AC power" in line 3, and claim 7 recites “AC power in line 1.  There is a lack of antecedent basis for this limitation in the claim. It is suggested to fix the claims to make it clearer.

In claims 3-13, it is suggested that the limitation recites “A lamp” should be changed to --The lamp-- to avoid antecedence basis.
Appropriate correction is required.
Please review the claims carefully for the antecedence basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a2) as being anticipated by Heilman et al. (U.S Publication No. 20180310370 A1).
Regarding claim 1, Heilman discloses a system of multiple lamps (see fig. 1-, wherein each lamp comprises: 
first and second electrical connection terminals for connection to external power (via power source B1), (see fig. 2, paragraph [0001]);
a light emitting circuit (via a load) for powering by the external power (via power source B1), (see fig. 2, paragraph [0005]; and 
a safety circuit (via an external impedance detection circuit 120, a test and holdoff circuit 140, and a high frequency operation detection circuit 150) connected to 
apply a test to detect if the first and second electrical connection terminals are both connected to external power without an interfering impedance (see fig. 3, paragraph [0028]-[0031], and [0046]); and 
enable operation of the light emitting circuit when the first and second electrical connection terminals are both detected as connected to the external power without the interfering impedance (see fig. 3, paragraph [0025]-[0026], [0028]-[0032], and [0046]), 
wherein at least two of said lamps (which are LED lamps) are adapted to apply their respective test at a different time instant (see fig. 3, paragraph [0030]-[0031], [0043], and [0046]).
Allowable Subject Matter
Claims 2-15 are allowable if the objections above are fixed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        01/10/2022